    Case: 1:19-cv-06423 Document #: 86 Filed: 10/09/20 Page 1 of 4 PageID #:1407




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ANDREW LEE FLOWERS, JR.,                          )
                                                  )
                       Plaintiff,                 )
vs.                                               )         No.: 19 CV 06423
                                                  )
WEXFORD HEALTH SOURCES, INC.;                     )
PATRICIA BURKE, M.D., sued in her                 )
Individual capacity; CLAUDE OWIKOTI,              )
Sued in his individual capacity; MICHAEL          )
RUSSELL, O.D., sued in his individual             )         Honorable Robert W. Gettleman
Capacity; KRISTA HYATT-TORRES,                    )
Sued in her individual capacity; DEBORAH          )
MCCALLUM, sued in her individual                  )
capacity; JESSICA ORTEGON, sued in her            )         Honorable Jeffrey T. Gilbert
individual capacity; VICTORIA PLUMMER,            )
sued in her individual capacity; MELISSA D.       )
LAMESCH, sued in her individual capacity; and )
JOHN DOES, currently unknown employees of         )
the Illinois Department of Corrections or Wexford )
Health Sources, Inc.,                             )
                                                  )
                       Defendants.                )


                            UPDATED JOINT STATUS REPORT

       Pursuant to the Court’s September 30, 2020 order (Dkt. #85), the parties hereby submit an

updated status report regarding the progress of written discovery.

       The parties met by telephone on Thursday October 8, 2020 to discuss written discovery,

the commencement of deposition discovery and the preparation of this updated status report.

       On June 15 and 16, 2020, the Plaintiff and Defendants Burke, Lamesch, Ortegon, Owikoti,

Plummer, Russell and Wexford served written discovery requests, including requests for the

production of documents. Defendants Hyatt-Torres and McCallum did not serve written discovery

requests because those served on Plaintiff by the other Defendants requested the documents and
    Case: 1:19-cv-06423 Document #: 86 Filed: 10/09/20 Page 2 of 4 PageID #:1408




information that Defendants Hyatt-Torres and McCallum would have requested. The parties

agreed to produce discovery responses by August 20, 2020, considering the time it took parties to

gather responsive documents. On August 24, 2020, Defendant Burke subpoenaed documents from

the State of Illinois Administrative Review Board and the University of Illinois Hospital & Health

Sciences System.

       On August 6, 2020, Plaintiff produced documents obtained from Sheridan Correctional

Center and the Hennessey Law Firm. On August 19, 2020, Defendants McCallum and Hyatt-

Torres produced documents. On August 20, 2020 Defendants Wexford, Ortegon, Plummer,

Owikoti, and Lamesch forwarded their responses to Plaintiff’s written discovery and produced

responsive documents to Plaintiff. On August 20, 2020, Defendant Burke produced her responses

to written discovery. On August 20, 2020 Defendant Russell produced his responses to written

discovery. On August 24, 2020, the plaintiff produced documents in its possession and custody to

all Defendants.    Defendant Wexford is still reviewing documents and redacting necessary

information pursuant to the HIPAA order and expect to be able to produce them by October 16,

2020. On September 22, 2020, counsel for Defendant Burke provided the documents produced by

the subpoenaed parties to Plaintiff. During the meet and confer, the parties also discussed the best

means for obtaining documents from Plaintiff’s current medical provider and documents from

Kane County Jail. Although a HIPAA order has been entered as well as a Protective Order to

safeguard the records, Kane County has not authorized the disclosure and dissemination of the

records from the Kane County Jail.

       During the meet and confer, the parties also discussed deposition discovery. Fact discovery

closes May 18, 2021. (Dkt. #68). Defendants have noticed the plaintiff’s deposition for November

16, 2020 by Zoom. However, that date no longer works for all parties and parties have discussed
      Case: 1:19-cv-06423 Document #: 86 Filed: 10/09/20 Page 3 of 4 PageID #:1409




the possibility of taking Plaintiff’s deposition December 1, 2020, contingent on timely production

of the Kane County Jail records from the County and records from treating physician Dr. Gregg J.

Berdy. Plaintiff’s counsel is in the process of determining whether that date will work. Plaintiff’s

counsel informed Defendants’ counsel he would like to take the depositions of each of the

individual defendants after deposing a 30(b)(6) witness from Defendant Wexford on its policies

and procedures and requested the parties provide potential dates of availability in January and

February of 2021 for those depositions. Plaintiff’s counsel also informed defendants’ counsel that

he intends to notice depositions of witnesses other than the parties based on his review of the

documents that defendants have produced and will produce.



By:     /s/Katelyn Somin Jun                                 By:     /s/Aaron A. Barlow
        Robert S. Tengesdal                                          Aaron A. Barlow
        Katelyn Somin Jun                                            Jenner & Block LLP
        Connolly Krause LLC                                          353 N. Clark St.
        500 W. Madison St., Suite 2430                               Chicago, Illinois 60654-3456
        Chicago, Illinois 60661                                      (312) 222-9350
        (312) 253-6200                                               abarlow@jenner.com
        rtengesdal@cktrials.com
        kjun@cktrials.com                                            Attorney for Plaintiff

        Attorneys for Melissa Lamesch, Claude
        Owikoti, Wexford Health Sources, Inc., Jessica
        Ortegon and Victoria Plummer


By:     /s/John J. Reid
        John J. Reid
        Cassiday Schade LLP
        222 W. Adams St., Suite 2900
        Chicago, Illinois 60606
        (312) 641-3100
        jreid@cassiday.com

        Attorney for Patricia Burke, M.D.
   Case: 1:19-cv-06423 Document #: 86 Filed: 10/09/20 Page 4 of 4 PageID #:1410




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, I caused the foregoing to be uploaded to the

court’s CM/ECF system which will send notification of such filing to all counsel of record.

                                             /s/ Aaron A. Barlow
                                             Aaron A. Barlow
